OFFlCEOFlHEATT6RNEY                        GENERALOFTEXAS

                                              AUSTIN




Honorable 2. L. Shelton
Countt  Auditor
John6oa County
Clrburae, Texae
Drar slrr


                  Tour    roqur@t       for
ruuf        00na;a.rea        by this     de
quest       aa iollousr


                                                                               ror




                                                               or otr~o~3     Ia
                                                              up in the orrm
                                                           0ttaa to 80 outsida
                                                       18 a0m      Ii fb0, rr0m




       ,          swrg;Uz                              g&$moa*a          ~Aanotated
Toxae       ami      53 tut

                 *soo. 2.  Aay Oouaty having a8 maa a8 two
           yearm* taxoa tlU.inquentubloh     harr not brea in-
           eluded in the dUlaqueat     tax reoord, the Colleobor
           of tax88 shall dtbla    two  years irom the rfteotirr
Honorable   B, L. Smlton,           Pago 2



     data   Of this Aot oauoo to be compiled a delinquent
     tax roaord of ali dellaquoat     tarem not barred by
     thlo Aotl the dolinquont    rooota ohof1 be o%amlaod
     by the Qom.lulonorr*     Oourt ana the Comptroller or
     govoralag body, oorrootioao    my be ordered msdo,
     aaa when round oorroot oad approved by them, pa)‘-
     meat for the oonpllatloa    thoroor ohall be author-
     lsed at lotuel ooot to the Tax Collootor,     propor-
     tionately    fratp woh the State and County taxoo, or
     munlolpal taxes, rirot callsated       fxm suot rowrd,
     ouoh ooot la a0 oaso to oxoood a sum equal to Site
     (54) mats par item     or written line of the orlginol
     copy of oaeh rooord and in no lvrart shall say eon-
     plliag  ooot be ohorgod to the taxparer.         The dolla-
     quo& tax rooord when approved,ah& be prima
     raoio ovldonoo of the aolinquonoy        ehown therooa,
     aad when thoro oball be as aany aa two years of
     deliaquoaoy aooumulatod rhiob are not shorn on the
     rooord, a rooolapllatlon,   or a two year supplomont
     thereto shall then be maCo am heroin         roVia8tL
     Tax Oolleotorr shall oauso to be oompPled like roo-
     ordo of tares dol&quoat duo any diotrlot          for rhloh
     thay oolloot rr0m tax rolls     other thaa the stoto
     and oountf rolls,   and whoa a proved by the govom-
     lng boar or the partloular    a f &riot,    the ooot or
     ame shall be allouod ia the onner heroin provided.
     Aots 1935, 44th Log., & 355, oh. 128.”
            Opinion No. O-l&   of thlo dopartmnt                        oonotruoo
the above   quoted statute.  Ye held spoolfloal1~                       in Opiaioa
       we   quote     mm        Oplnlon    KS.    O-4544    a5 follow

            Tie     ?$a&   no    error    or   fault   in   the   netbod   Of
     oomputatioa arrived at by you or the ultimata dir-
     pooltioa of the Vaobual oost' to be borne ratably
     bf the varlouo’ tox funds tnvolvod,    but NO oannot
     fbd oursolvoo 1B a reeI!Ieat Ulth the tUndmoaw
        opooltion upon u d oh auoh proooduro rotsts, that
     Fa to say, that the ooot allowed and O~toWlatOd
     by thlo statute   oaa be oonoldored u oc oonvortod
     into a roe, oommiooioa or oomponsatloa rooslvoU by
     the Aooorroor4o1leotor    in the diooharge of hia offi-
     olal auti00,   to be 0000m0a    for as a fee 0r 0rri00.
     On the oontrary    it a imars that the only purpose
     and intent or t&o Log Pslaturo,    in the onaotnent o?
*Honorabli 23, L. sholton,        -8     3


      that    portion   or   SOO~~OA 2 O? ArtI       7336?, hero-
      laabovo    roforrod     to, war to enable    the Tax Aoooo8or-
      Collootor to nhburro          hb80ir for swh aotiml
      ooata as would be nooooaully           oqponded by bin In
      the oompl&atloa ot the dulaquaat tax moor4 ooa-
      tomplated by this hoti an& to provl4e for suoh ro-
      lmbuToomont     not OAly out or oouaty taxes aollootod,
      aa had tborotoforo boon tiho atatutorg          rule, but
      llkwiao      out or otato tax oollootloaa       or the tax
      oollootiona     0r ic~lolpn2ltloa      or taxhg dlstrloto,
      oo that oaoh or aald tax aollootIo~o           should lqtit-
      ably an4 ratably boar the ooot of oomplliag tho
      mO~oaO      of 4Ulnqwnt      tax00 or ouoh varlow      taxing
                  This statute   4008 sot, either oxprossl~ or
      by no~oaoa       lmplloatioa,     provldo for or oontemplato
      the oolleot ‘f oa rrom the taxpayer       or tron any other
      butaidelntoroat or pereon, of the aotuU oost of
      oonglllne thors 4oliaquoat rooordo, klt, oa the can-
      traq,     it Ia othorriao lxpreoU~ provIdea.          ‘The
      aotrul ooot 0r ooaplling those 4olInquont r000r48,
      al&her la a fixed amount or in aa amouat to be ool~r
      puts4 artor th! work lo done lo not paid 54 of
      &JootoQ br the hoooosor-Co i lootor 80 aa to be
      ooaol4oro6a r00 oomponsatlon or oonmiosloa ra-
      00itod br him 04        to be aooouatea for aa a r00 0r
      ortioo OT pal4 into the salary fund. On the otne
      trary, the amount       or swh aotual oost, It any is
      z%     2 '%&0~0E~       zt%lg zxi~x-
      =nH a riot   aad la p&l over do the Aaooaoor-
      Collootor r&ably or proportlonatol~  iron these
      varlouo    tdx funds, OA the theory purely of roIm-
      buraing    owh oiflolal  for roasonablo end noooa8a~y
      oxpea       rhioh ho 18 out-of Qooket, not 8xo80di~
      th e
         lto tutoa rla
                     y x lma m.




      tm      a? this   ~rriolu        has bow mroharo4   UrMdV
      for the parornanoo of thooo duties br tin swmt
      or hl81 0rflolai salary.  Lik0wl80, ii his regular
      aoputf roroo, in addition  to the other dutioa with
flonorablo      Ir. L.   ShOlt0A,   Pago b



       lhloh t&y     aro ohargod, are able to oonpllo there‘
       dollnnqueat kx n00r40,     no *aotual ooat,’ wlthla
        t&o lnton4aioat of th isltatoto   bar bora lnrurra4
       booauao tho salary authorlaod    $7 the oonmdoUonaa~
       oourt for the      at 0r auah 4aputior ~111 t-0
                     T- a. It lo oaly *oa aotrul oosta
       Quo of such 000
       aro lxpondod or dimburaod by tho hrao~oll~ator
       la the hlrla& of ad4ltloaU     porsoanol or the pro-
       via    Of ldditiOAU    OqtipmOat,    aOtiMl    and roa-
          3 p neooseary to the propor oomqlla tl oa 0r
       ~~80 a0ii~uOd      tax rooorda, that      lotual ooota~
       have boon laourroa, abioh may be reimbursed la the
       node outlined by tho statute,
             vo are aot ‘imIad?ul of the worthy ooaoldora-
       tloao   attend-     tho prooduro   OUtLiAOd  by you aad
       the good reou.ltato bo attained thereby         but wo
       am oonatralnoa,       as a matter of atrlot iaw, to adi
       vies you that this prvoo4uro door not hollow the
       roqulromoats or the otatuto,      llthor la Inotanooa
       whore those rooords are oom iled by the hssoeaor-
       Collootor,    himself,   or by his dt2ly appolato4 aa
       aoting 4oputloo.~*
Ho oAolo5o herewith           a oopy or Opinion No. 0-&6& for pour
laromatlonr
            In onowor to youi first    quootloa it is our oplnioa
that the stated itun is not a r00 or 0rti00.        It is our rue
thor oplulon that     where the Tax Aaoooaor-O~lleotor,    la his
orrloial   capaolty    au4 his regular doputlos,   in additiOA   to
their regular &doe,       find tine in whIoh to conpIle and 40
oompilo   the dOliAqUOA%   tax roll w0~04      to In the above
quoted ‘statute    no o a ox e so la laourrod and the Tu
Assessor-Colle&or      k%&i8&4          to any rolmbursomont.
                U amwar to your aooon4 quoatloa it la our opla-
ion that       oano should bo oaworod in the affimativo~
            IA anouor to Tour third  quootlon it lo our o&ion
that   the Tax .~aaeemr~co11ootor would be ontltlod   to no to88
whatovor,   but ho uould be &ntItled to r8lmb~Ooaont     for his
aotual oxDonaoa lnou gg&lU     tho amttor provldod ydj aotual
oxponsoo Lpourroa ai not oxoood the flvo ooata       5# per ltea
or written line limltstloa     laood in tho statute.    The amount
or suoh aotual ooot of cozy 3‘ Line thoro dollnqwnt   tax rooordo,
,.    .




     ii any l8 lnourrod, la to be takm out OS moneys rirqt oolleot-
     od from said d8llBqUent tU ml1 88 taxm, whother IdatO, boU,IIty,
                          dlstriot, and lr paid over to thr Tax

     ous tax funda, on the thoorf p9nly of reimburrlng sooh offi-
     olal for reasonable  ur4 nooossar~ rxpeawa whlob ho le out-of
     pooket, not eromllog   the rtatutorr imxlma.
                                             vexy truly   yours
                                        ATTORIUZ O-        OF TZXAS




     WPrmp
     znol.